Ames, J.
By the terms of the mortgage, the intestate had a right to cut wood and timber upon the mortgaged premises whenever he saw fit, and to any extent, subject only to the limitation that he should not at any time so strip the land as to leave it less in value than the amount due at the time upon the mortgage. It is settled by the verdict of the jury that the sale of the timber to the defendants, for which payment is sought in this suit, was not a violation of this condition. This was the only question in the .case, and it was submitted to the jury with instructions sufficiently favorable to the defendant. If after the sale and delivery of the timber, the remaining value of the land exceeded the amount then due upon the mortgage, the mortgagee had no right to claim either the timber or its proceeds.

Exceptions overruled.